Case 4:19-cv-02401 Document 1-1 Filed on 07/03/19 in TXSD Page 1 of 4




                      EXHIBIT “A”
     Case 4:19-cv-02401 Document 1-1 Filed on 07/03/19 in TXSD Page 2 of 4



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

SCD MEMORIAL PLACE II LLC and                    §
SCD MEMORIAL LAKES I LLC,                        §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §           CIVIL ACTION NO. _________
                                                 §
LANDMARK AMERICAN                                §
INSURANCE COMPANY and                            §
CERTAIN UNDERWRITERS AT                          §
LLOYD’S LONDON,                                  §
                                                 §
       Defendants.                               §


                            INDEX OF MATTERS BEING FILED

       As required under Local Rule 81, the following is a list of the documents being filed with

the Notice of Removal in this action:

       1.      Index of documents on file in State Court Action
               EXHIBIT A - Index of Matters Being Filed

               EXHIBIT B - List of Parties

               EXHIBIT C - Civil Cover Sheet

               EXHIBIT D - Civil Docket Sheet

               EXHIBIT E - All executed process in this matter

               EXHIBIT F - Plaintiffs’ Original Petition

               EXHIBIT G - Defendant Landmark’s Motion to Stay

               EXHIBIT H - Defendants’ Original Answers

               EXHIBIT I - List of Counsel of Record and Addresses

       2.      The state court has not signed any other orders in this case.
Case 4:19-cv-02401 Document 1-1 Filed on 07/03/19 in TXSD Page 3 of 4



                               Respectfully submitted,

                               WALKER WILCOX MATOUSEK LLP

                               By: /s/ Robbie A. Moehlmann
                                       Robbie A. Moehlmann
                                       State Bar No. 24007691
                                       rmoehlmann@walkerwilcox.com
                                       Robin H. Wexler
                                       State Bar No. 24007393
                                       rwexler@walkerwilcox.com
                                       1001 McKinney Street, Suite 2000
                                       Houston, Texas 77002
                                       Telephone: (713) 654-8001
                                       Facsimile: (713) 343-6571

                               ATTORNEYS      FOR       CERTAIN
                               UNDERWRITERS AT LLOYD’S, LONDON,
                               SUBSCRIBING TO POLICY NUMBER
                               E16NP08710




                                  2
     Case 4:19-cv-02401 Document 1-1 Filed on 07/03/19 in TXSD Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 3rd day of July 2019, a true and correct copy of the above and
foregoing has been served by:

          certified mail, return receipt requested;  overnight delivery;    hand
       delivery;     United States first class mail;  facsimile transmission;
       electronic transmission on the following counsel:

       Attorneys for Plaintiff:
       Mark E. Miller
       Tae Andrews
       Miller Friel PLLC
       1200 New Hampshire Ave NW, Suite 800
       Washington, DC 20036
       millerm@millerfriel.com
       andrewst@millerfriel.com

       Scot Clinton
       Wilson, Cribbs and Goren, P.C.
       2500 Fannin Street
       Houston, TX 77002
       sclinton@wcglaw.com

       Attorney for Defendant
       Landmark American Insurance Company:
       Jay W. Brown
       Hilary C. Borow
       Shackelford, Bowen, McKinley & Norton, LLP
       717 Texas Ave., 27th floor
       Houston, TX 77002
       jbrown@shackelford.law
       hborow@shackelford.law



                                              /s/ Robbie A. Moehlmann
                                                  Robbie A. Moehlmann




                                                3
